DETAILED ACTION
This Action is in consideration of the Applicant’s response on December 2, 2020.  Claims 6, 9, 10, 12, and 15 are cancelled by the Applicant.  Claims 21 – 25 are added.  Claims 1 – 5, 7, 8, 11, 13, 14, and 16 – 20 are amended.  Claims 1 – 5, 7, 8, 11, 13, 14, and 16 – 25, where Claims 1, 11, and 16 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant’s arguments filed December 2, 2020 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 11, and 16, Chatterjee does not disclose or suggest the limitation “determine a strength of the second magnetic field; [and] determine, based on the strength of the second magnetic field, an alignment of the portable device with the docking station is not correct.”
b)	Regarding Claims 1, 11, and 16, the combination of Chatterjee, Hall, and Tanabe does not disclose or suggest the limitation “determine, based on the strength of the second magnetic field, an alignment of the portable device with the docking station is not correct; generate alignment directions for the portable device based on the determination that the alignment is not correct; [and] display the alignment directions on the display element.”
Claim 4, Chatterjee does not disclose or suggest of “the docking station further comprising a second inductive coil, wherein the processor is further programmed to energize the second inductive coil to create a third magnetic field, the third magnetic field inducing a second current in a second inductive coil of the portable device.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), Chatterjee discloses the use of Hall effect switches that detect magnetic fields generated by inductive circuits to determine proximity and orientation of electronic devices [Para. 0069-70].  The Applicant appears to disagree that Hall effect switches detect thresholds or strengths for magnetic fields [See Remarks, Pg. 10, 3rd Para.].  The Office directs the Applicant to the text book Hall-Effect Sensors: Theory and Application by Edward Ramsden that describes how a Hall effect switch/sensor determines a magnetic field strength threshold, which is an inherent feature of Hall effect sensors and switches [Hall-Effect Sensors: Theory and Application; Section 4.12, pp. 75-76]. The text book can be found by searching Google Books;
https://books.google.com/books?id=R8VAjMitH1QC&printsec=frontcover#v=onepage&q&f=false. 
	Chatterjee discloses whether or not the portable device is in a correct alignment based on whether or not the Hall effect switch is triggered on the docking station (i.e., detect when magnetic field strength of the portable device meets a certain threshold) [Para. 0069-70].  Therefore, Chatterjee discloses the limitation “determine a strength of the second magnetic field; [and] determine, based on the strength of the second 
2.	With regards to b), in response to Applicant's argument that the system described in Hall cannot be equated to a portable device and docking station [See Remarks, Pg. 11, 1st Para.], the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	The fact that Hall detects misalignments of a vehicle does not preclude the use of visual instructions provided in a graphical display to help guide a user to correct the alignment of one sensor with another as described in Hall.  As indicated in the Non-Final Office Action, dated September 2, 2020 (hereinafter “Non-Final Action”), “[i]t would have been obvious to one skilled in the art at the time of the invention to incorporate the teaching of Hall with Chatterjee since both systems are within the field of supplying power to a device that is within close proximity to a docking device. The motivation is to provide better efficiency in energy transfer between the devices [Hall, Para. 0007]” [Pg. 7].  Therefore, one of ordinary skill in the art would have logically understood that alignment instructions presented to a user may have been incorporated with Chatterjee’s docking station.
Additionally, Chatterjee, not Hall, is used to map to the limitations of “determine, based on the strength of the second magnetic field, an alignment of the portable device In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As indicated in Section 1 above, Chatterjee discloses the use of Hall effect switches that detect magnetic fields generated by inductive circuits to determine proximity and orientation of electronic devices [Para. 0069-70].  
3.	With regards to c), Applicant has provided further clarifying amendments that remove the interpretation of “the power transfer mechanism” comprising both the docking station and the portable device and thus the second inductive coil being the inductive coil of the portable device.  
The claim now clearly indicates that the “docking station comprises a second inductive coil, wherein the processor is further programmed to energize the second inductive coil to create a third magnetic field…inducing a second current in a second inductive coil of the portable device.”  The argument is moot based on the new grounds of rejection.
	Chatterjee discloses that the docking station and the portable device can both have two inductive coils (docking station comprises a second inductive coil, wherein the processor is further programmed to energize the second inductive coil to create a third magnetic field…inducing a second current in a second inductive coil of the portable device) [See Fig. 10C; Para. 0142].  Therefore, another embodiment of Chatterjee discloses the amended claim limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1 – 5, 7, 8, 11, 13, 14, and 16 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 7, 11, 14, 16, and 17 of U.S. Patent No. 9,569,636. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are anticipated by the recited claims in the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 5, 7, 8, 11, 13, 14, and 16 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPub. 2010/0081473 (hereinafter “Chatterjee”), in view of PGPub. 2010/0277121 (hereinafter “Hall") and PGPub. 2009/0224723 (hereinafter “Tanabe”).
Claims 1, 11, and 16, Chatterjee discloses of a docking system comprising a docking station [Fig. 1, item 120; Fig. 6A], the docking station comprising: 
a holding system  portable device [Fig. 6A, 15A-15C; Para. 0116-117, 0181]; 
an interface system operable to interface with the portable device, the interface system operable to provide one or more of data and power to the portable device without a physical electrical connection [Fig. 6A, 15A-15C; Para. 0069-70, 0116-117, 0181; MCD docked for wireless power/data transfer];
a memory [Fig. 18; Para. 0219]; and
a processor in communication with the memory and the interface system [Fig. 18; Para. 0219], the processor programmed to:
detect a presence of the portable device on the holding system [Fig. 13; Para. 0171];
energize a first inductive coil of the docking station to create a first magnetic field, the first magnetic field inducing a first current and a second magnetic field in an inductive coil of the portable device [Fig. 9A and 9B; Para. 0070, 0136-137];
determine a strength of the second magnetic field [Para. 0070, 0171, 0186; docking station equipped with a magnetic reed and/or Hall effect switches to identify the orientation of MCD device; inherent that Hall effect switches utilize a magnetic field threshold detector];
determine, based on the strength of the second magnetic field, if an alignment of the portable device with the docking station is not correct [Para. 


determine, based on the strength of the second magnetic field, the alignment of the portable device with the docking station is correct [Para. 0070, 0171, 0186; docking station equipped with a magnetic reed and/or Hall effect switches; if the switch triggered, the magnetic field detected is above certain threshold and the device is aligned correctly];
based on the determination that the alignment of the portable device is correct, exchange authorization credentials between the portable device and the docking station [Fig. 13; Para. 0171-0172, 0176-177, 0186];
based on the authorization credentials, determine if the portable device is authorized [Fig. 13; Para. 0171-0172, 0176-177];
based on the determination that the portable device is authorized, determine, by accessing information associated with the portable device stored in the memory, a level of access to provide to the portable device [Para. 0175-176; credentials, permission, authorization or other pairing relationship data may be held by the docking station and transferred to the mobile device]; and
provide, with the interface system, the portable device access to at least one of a system connected to the docking station and data accessible by based on the determined level of access [Fig. 13; Para. 0171-0173, 0175-177; based on the authentication certain permissions or rights can be granted to the mobile device, such as access to another computer using the docking station as the interface].
Chatterjee, however, does not specifically disclose that the holding system comprises a display element, generate alignment directions for the portable device based on the determination that the alignment is not correct, or displaying the alignment directions on the display element.
Hall discloses a system and method for improving the configurations for a wireless power transfer system which includes a positioning system that provides information on the relative alignment between the source of the power and the receiving device [Abstract].  Hall further discloses that this system is applicable to powering/charging portable electronic devices [Para. 0020].  Hall also discloses that the charging device can display to the user instructions on how to achieve a desired alignment, such as a graphical display showing relative positions of the source and device resonators or visual instructions (generate alignment directions for the portable device based on the determination that the alignment is not correct and displaying the alignment directions) [Para. 0780].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teaching of Hall with Chatterjee since both systems are within the field of supplying power to a device that is within close proximity to a docking device.  The motivation is to provide better efficiency in energy transfer between the devices [Hall, Para. 0007].

Tanabe discloses a charging apparatus that inductively charges devices placed within a predetermined distance of a charging unit [Abstract; Fig. 1].  Tanabe further discloses that the charging apparatus further discloses of several display elements that are used to notify a user of occurrences such as a charging error or a change in the state of charging [Fig. 1, items 104, 105; Para. 0019, 0030].  The incorporation of Tanabe would enable the alignment instructions, which are generated and displayed on the portable device as described in Hall, to be displayed on the docking station (displaying the alignment directions on the display element of the holding system).  It would have been obvious to one skilled in the art to incorporate the teachings of Tanabe with Chatterjee and Hall since they are all within the field of inductive power transfer between devices.  The motivation to do so is to provide alignment instructions to the user when the portable device is powered off (obvious to one skilled in the art).
6.	Regarding Claims 2, 17, and 21, Chatterjee, in view of Hall and Tanabe, discloses all the limitations of Claims 1, 11, and 16 above.  Chatterjee further discloses that the interface system comprises a data transfer mechanism operable to receive wireless data from the portable device and transmit wireless data to the portable device [Fig. 9A and 9B; Para. 0136-137, 0139; bidirectional data transfer].
7.	Regarding Claims 3, 18, and 22, Chatterjee, in view of Hall and Tanabe, discloses all the limitations of Claims 2, 11, and 16 above.  Chatterjee further discloses wirelessly provide power to the portable device [Para. 0169, 0171].
8.	Regarding Claims 4, 19, and 24, Chatterjee, in view of Hall and Tanabe, discloses all the limitations of Claims 3, 18, and 22 above.  Chatterjee further discloses that the docking station further comprises a second inductive coil, wherein the processor is further programmed to energize the second inductive coil to create a third magnetic field, the third magnetic field inducing a second current in a second inductive coil of the portable device [Fig. 9A, 9B, 10C; Para. 0136-137, 0142].
9.	Regarding Claims 5, 20, and 25, Chatterjee, in view of Hall and Tanabe, discloses all the limitations of Claims 1, 11, and 16 above.  Chatterjee further discloses that the docking station further comprises visual indicia indicating a correct alignment for the portable device in the docking system [Fig. 6A, 15A-15C; Para. 0116-117, 0181].
10.	Regarding Claim 7, Chatterjee, in view of Hall and Tanabe, discloses all the limitations of Claim 1 above.  Chatterjee further discloses that the docking station further comprises one or more connections to one or more other systems, devices, peripherals, and data storage [Fig. 13].
11.	Regarding Claims 8 and 23, Chatterjee, in view of Hall and Tanabe, discloses all the limitations of Claims 3 and 22 above.  Chatterjee further discloses that the power transfer mechanism is further operable to wirelessly provide data to the portable device [Fig. 9A and 9B; Para. 0136-137].
12.	Regarding Claim 13, Chatterjee, in view of Hall and Tanabe, discloses all the limitations of Claim 11 above.  Chatterjee further discloses that the authorization credentials include a security key sent from the portable device to the docking station 
13.	Regarding Claim 14, Chatterjee, in view of Hall and Tanabe, discloses all the limitations of Claim 13 above.  Chatterjee further discloses that the processor compares the security key sent from the portable device to a security key stored in the memory of the docking station [Para. 0132, 0147, 0162, 0169, 0175; Bluetooth credentials, such as authentication key for already paired devices].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492